Staytox, Associate Justice.
The evidence showed that the parties claimed title from a common source, and that of the appellee, being the older, entitled Mm to recover. R. S., 4802. The fact that *88the appellee filed an abstract of title under which he claimed, that reached back to the sovereignty of the soil, Avhich he did not establish by proof, did not alter the rule.
[Opinion delivered November 21, 1882.]
The rale that a party asserting title under an execution sale must show the execution and judgment under Avhich the sale Avas made, as well as his deed, applies only when the party is seeking to assert title through his deed, and does not apply Avhen such deed is offered in evidence by the party claiming adversely thereto, for the sole purpose of showing that both parties claim from a common source.
The court did not err in holding that the evidence offered by the appellant Avas not sufficient to show such adverse possession as Avould sustain his plea of limitation, and the judgment must be and is affirmed. Harnage v. Berry, 43 Tex., 568.
Affirmed